COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 RAMANBHAI PATEL,                              §
                                                              No. 08-08-00205-CV
                   Appellant,                  §
                                                                 Appeal from the
 v.                                            §
                                                           83rd Judicial District Court
                                               §
 JIMMY WOFFORD, DAVID                                        of Pecos County, Texas
 HARDWICK, RUDY RAMOS AND                      §
 HULON PASS,                                                       (TC# 6595)
                                               §
                   Appellees.

                                MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to

TEX .R.APP .P. 42.1(a)(1). Appellant has complied with the requirements of Rule 42.1(a)(1), and

having considered the motion we conclude it should be granted. Therefore we grant Appellant’s

motion to dismiss and dismiss the appeal. Costs will be taxed against Appellant. See

TEX .R.APP .P. 42.1(d).



September 11, 2008
                                            DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.